Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/31/22 has been entered.
DETAILED CORRESPONDENCE
This is the third Office Action on the merits of application no. 17/417,135 filed 6/22/21. Claims 1-7 & 9-21 are pending. 
Information Disclosure Statement
The information disclosure statement filed 7/31/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: Examiner is unable to verify if the submitted non-patent literature is the same is listed. There are no headings on the literature and the entry in the information disclosure statement is not in English. 
Allowable Subject Matter
Claims 1-7 & 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious a first force exerting element being configured to exert a first force in only a first direction and being configured to press the first double planet into the first hollow wheel so that the first side faces of the helical gearings of the first wheel of the first double planet are in contact with the second side faces of the helical gearing of the first hollow wheel in combination with the remaining limitations of claim 1.
Regarding claim 9, the prior art of record fails to show or render obvious two first force exerting elements exerting a first force in a first direction so that the first side faces of the helical gearings of the first wheels of the first double planets are in contact with the second side faces of the helical gearing of the first hollow wheel and that the second side faces of the helical gearings of the second wheels of the first double planets are in contact with the first side faces of the helical gearing of the second hollow wheel in combination with the remaining limitations of claim 9.
Regarding claim 15, the prior art of record fails to show or render obvious 
wherein the planetary gear comprises no sun gear, a first force in a first direction so that the first side faces of the helical gearings of the first wheel of the first double planet are in contact with the second side faces of the helical gearing of the first hollow wheel and that the second side faces of the helical gearings of the second wheel of the first double planet are in contact with the first side faces of the helical gearing of the second hollow wheel, providing a preload to the hollow wheels in the first and the second rotational direction in combination with the remaining limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659